Citation Nr: 1603934	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  09-18 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a heart disorder other than hypertension, claimed as a heart murmur.


REPRESENTATION

Appellant represented by:	Byron Rhodes, Attorney


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to June 1998.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The appeal was previously before the Board in May 2011, at which time the Board denied the Veteran's claim for service connection for hypertension but remanded the issue of entitlement to service connection for a heart disorder for additional development.  See May 2011 Board decision and remand (remanding for an opinion regarding the nature and etiology of the Veteran's diagnosed heart murmur).  In light of the Board's previous denial of service connection for hypertension, the issue currently on appeal has been slightly rephrased as one for service connection for a heart disorder other than hypertension, claimed as a heart murmur.  See also November 2007 claim for benefits (for "Heart problems (murmur, blood press[ure].").

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is again warranted for additional development in this appeal.  

First, after carefully reviewing the Veteran's electronic files in VBMS and Virtual VA, a remand is necessary to obtain outstanding VA treatment records from the VA Community Based Outpatient Center in Hot Springs, Arkansas.  See Veteran's December 2007 statement (asserting that the VA Medical Center in Hot Springs has records pertinent to his murmur and prescription of Lipitor); February 2008 statement (repeating that "the VA clinic here in [H]ot [S]prings also has information about my heart").  Because VBMS only contains a screen shot printout of CAPRI records allegedly reviewed and relied upon for the RO's August 2008 denial (see August 2008 Rating Decision and list of evidence reviewed) but the actual records themselves have not been associated with the Veteran's electronic record, a remand is necessary to obtain these.  

Second, the Board's May 2011 remand directed that VA obtain an addendum opinion regarding the nature and etiology of the diagnosed heart murmur.  Although a VA opinion was indeed obtained in February 2012, this addendum opinion is inadequate.  Namely, the February VA examiner (who explained that the original physician who conducted the August 2008 cardiovascular examination "is no longer
available and hence the C-file has been referred to me for the requested opinion") stated that he was unable to discern what the Veteran's current heart disorder is based on a review of the claims file alone:

The patient's current diagnosed heart disorder alluded to in the VA remand instructions is unclear. I am not able to discern, from the records available what his current diagnosed heart disorder is. If his current diagnosed heart disorder is arteriosclerotic disease, the
functional murmur that existed at the time of discharge is not of
etiologic relationship. Heart murmurs do not cause
arteriosclerotic heart disease. There are instances in which
[a] patient with arteriosclerotic heart disease may develop heart
murmurs, but such murmurs developing in the face of
arteriosclerotic heart disease are very commonly related to very
severe valvular pathology such as a ruptured papillary muscle or
other disorders. Any further speculation along that line would
be pointless since the patient's current diagnosed heart disorder
cannot be identified by me with the records presently available.

(Emphasis added).  Although it is unclear whether the examiner felt that the Veteran's heart murmur was representative of a disability, it is clear that the examiner qualified his opinion on the lack of information of record available.  Hence, the Board determines that in-person examination of the Veteran is necessary so that the VA examiner may render a fully informed etiological opinion as requested by the Board in the first remand.    

Accordingly, the case is REMANDED for the following actions:

1. Associate all VA treatment records relevant to the Veteran's service connection claim for a heart disorder (other than hypertension) from the VA Community Based Outpatient Center in Hot Springs, Arkansas.

2.  Schedule the Veteran for a VA examination of the heart to ascertain the nature and etiology of his heart murmur and/or any other diagnosed heart disorders.  The Veteran's entire electronic record [including all relevant records located in VBMS or Virtual VA] must be provided to and reviewed by the examiner.  The examiner is asked to offer an opinion to the following medical questions:

(1) Is the Veteran's heart murmur, which was diagnosed during the August 2008 VA examination, representative of a heart disorder?

(2) For any heart disorder other than hypertension (to include the Veteran's heart murmur diagnosed during the August 2008 VA examination), is it at least as likely as not (a 50 percent probability or greater) that such disorder is related to service, including the in-service findings of a heart murmur at separation?    

Each opinion must be accompanied by a full rationale.

3.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




